 480DECISIONSOF NATIONALLABOR RELATIONS BOARDNewspaperAgencyCorporationandGraphic ArtsInternationalUnion,AFL-CIO, CLC 1 and SaltLakeWeb Pressmen'sUnionNo. 28. Case27-CA-3348January 29, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 19, 1972, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions2 and supportingbriefs, and the Respondent filed exceptions and ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,3 and conclusions4 of the AdministrativeLaw Judge and to adopt his recommended Order, asmodified below.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Newspaper AgencyCorporation,SaltLake City,Utah,itsofficers,agents,successors,and assigns,shall take the actionset forth in the Administrative Law Judge'sOrder, asmodified below:1.In paragraph 1(d) and 2(c) of the Administra-tiveLaw Judge'srecommended Order substituteGraphicArtsInternational Union,AFL-CIO, CLCLocal No. 239 for Lithographers and PhotoengraversInternational Union,AFL-CIO.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IThe Lithographersand International PhotoengraversUnion, AFL-CIO, and theInternational Brotherhood of Bookbinders merged to form theGraphic ArtsInternationalUnion, AFL-CIO, CLC, effectiveSeptember 4,19722The Respondent has moved to stoke certain exceptions of the GeneralCounselon the ground that theydo not complywith Sec 102 46 of theBoard'sRules in that they do not"designateby precisecitation of page theportionof the recordrelied on" and do not"state the grounds for theexceptions"Section 102.46 states that any exception which doesnot complywith the requirements of that section"may be disregarded."Althoughcertain of the GeneralCounsel's exceptionsdo not fullycomply with therequirements of the rule, we have decided not to disregard them as theRespondent has not shown prejudice as the result of the deficiency, and wehave found the exceptions to be without merit'We hereby correct the following inadvertent errors in the Administra-tiveLaw Judge's Decision which in no way affect his Decision nor ourmodified adoption thereof In the first sentence of In 3.the AdministrativeLaw Judge uses the term"standard lithographic plates"when the correctterm is "standard lead stereotype plates"In the second sentence of thefourth paragraph of sec Ill, B, I. e. the word"thick"should be insertedbefore "zinc "4Although the direct printing process had not been fully implemented asof the date of the hearing,we note that as of that date the record shows thatpressmenwereuoing platemaking worksThe Charging Party's request for oral argument is hereby denied, as therecord,the exceptions.the cross-exceptions,and briefs adequately presentthe issues and the positions of the partiesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTassistor support Salt Lake WebPressmen'sUnion No. 28, or any other labororganization, except as authorized by Section8(a)(3) of the Act.WE WILL NOT recognize Salt Lake Web Press-men's Union No. 28, as the exclusive representa-tiveof the employees who will comprise theemployee complement in our new pressroom unitatthepoint in time when our productionprocesses have been fully converted to 100-percent photocomposition using direct photosen-sitive printing plates for the purpose of dealingwith us concerning terms and conditions ofemployment, unless and until said labor organiza-tion is duly certified by the Board as therepresentative of such employees.WE WILL NOT give effect to any agreement orarrangements with Salt Lake Web Pressmen'sUnion No. 28 granting recognition to the Press-men asthe exclusive collective-bargaining repre-sentative of the above-described group of employ-ees.WE WILL NOT give effect to the recognitionclause contained in the collective-bargainingagreement which we executed on April 27, 1971,with the Pressmen, or any extensions, renewals,modifications, or supplements thereof, insofar assuch agreements apply to the employees who willcomprise the employee complement in the newpressroom unit at the point of full conversion ofour production processes, unless and until thePressmenisduly certified by the Board as therepresentative of said employees. However, weshall not vary or abandon the wages, hours, andconditions of employment now in effect in ourcontractual relationshipwith employees in thepresent pressroom who, under our prior contrac-tual relationship with the Pressmen, have been201NLRB No. 91 NEWSPAPER AGENCY CORP.represented by them, nor will we prejudice theassertion by said employees of any rights orprivileges they may have acquired by reason ofthe application of the terms of our presentagreement with the Pressmen, signed on April 27,1971, except with respect to any alleged right,privilege, or benefit arising from or out of therecognition clause unlawfully granting recogni-tion to the Pressmen as representative of employ-ees to be employed in the new pressroom unit.WE WILL NOT inform employees employed inthe engraving room that we will not transfer theminto the new pressroom unit being created so longas the charge filed by the Graphic Arts Interna-tional Union, AFL-CIO, CLC, with the NationalLabor Relations Board remains pending beforethe Board.WE WILL withdraw and withhold all recogni-tion from Salt Lake Web Pressmen's Union No.28, as representatives of the employees who willconstitute the employee complement in our newpressroom unit being created as a result of ourdecision to convert our production processes to100-percent photocomposition using direct photo-sensitive printing plates for the purpose of dealingwith us concerning grievances, labor disputes,wages, rates of pay, hours of employment, orother conditions of employment,unlessand untilsaid Union is duly certified as such representativeby the Board.WE WILL abrogate the unlawful recognitionclause in our contract with the Pressmen insofaras it relates to the right of the Pressmen torepresentemployeeswho will comprise theemployee complement in our new pressroom unitat the time of full conversion.WE WILL, upon request, recognize and bargainwithGraphic Arts International Union, AFL-CIO, CLC Local No. 239, as the exclusive represent-ative of all employees in the engraving room unitas it has existed during the terms of our latestcollective-bargainingagreementwithGraphicArts which was effective from May 15, 1968, toMay 14, 1971, with respect to the rates of pay,wages, hours of employment, and other terms andconditions of employment of said employees, and,ifan understanding is reached, we will embodysuch understanding in a signed agreement.WE WILL NOT condition reaching agreementwith Graphic Arts upon terms of a new collective-bargaining agreement by insisting upon theinclusion in the agreement of a term or provisionwhereby Graphic Arts, as the exclusive collective-bargaining representative of our employees in theengraving room, is required to accede to anunlawfulgrantof recognition rights to the481Pressmen over engraving room employees whomay ultimately be transferred to the new press-room unit which will be formed as a result of ourdecision to convert our production processes.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce our employeesin the exercise of the right to self-organization, toform labor organizations,to join or assist theGraphic ArtsInternationalUnion,AFL-CIO,CLC Local No. 239, or anyother labor organiza-tion,to bargain collectively through representa-tives of their own choosing,and to engage in anyother concertedactivityfor the purpose ofcollectivebargaining or other mutual aid orprotection,or to refrain from any or all suchactivities,except to the extent that such right maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) ofthe Act.NEWSPAPER AGENCYCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,U. S. Custom House, Room 260,721-19th Street, Denver, Colorado 80202, Telephone303-837-3551.DECISIONSTATEMENT OF THE CASEJAMEs T. BARKER, Administrative Law Judge: Thismatter washeard at Salt Lake City, Utah, on April 18, 19,and 20,1972,pursuant to a complaint and notice ofhearing issued by the Regional Director of the NationalLabor Relations Board for Region 27 on March 24, 1972.The complaint t arose from a charge filed on September 24,1971, byLithographers and Photoengravers InternationalUnion, AFL-CIO, hereinafter called Photoengravers. Thecomplaint alleges violations of Section 8(a)(1), (2) and (5)'By order ofApril 14, 1972, theRegional Director granted the motion ofSalt Lake Web Pressmens'Union No. 28,herein called the Pressmen, tointervene and to file an answer herein. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDof the National Labor Relations Act, hereinafter called theAct.2 Briefs were filed by each of the parties on June 1,1972.Upon consideration of the briefs of the parties, and uponthe entire record in this case, and my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, Newspaper Agency Corpo-ration, hereinafter called the Respondent or the Company,has been a Utah corporation jnaintaining its principaloffice and place of business in Salt Lake City, Utah. At allmaterial times, Respondent has been engaged at its SaltLake City plant in the production, sale, and distribution oftwo Salt Lake City daily newspapers, The Salt LakeTribune and The Deseret News.In the course and conduct of its business operations,Respondent subscribes to both the Associated Press andtheUnited Press International News Services, publishesseveralnationally syndicated columns, and advertisesnationally sold products. In the course and conduct of itsbusiness operations, Respondent annually derives grossrevenues in excess of $200,000.Upon the foregoing, I find that at all times materialherein, the Respondent has been an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11.THE LABORORGANIZATIONS INVOLVEDLithographers and Photoengravers International Union,AFL-CIO,and Salt Lake Web Pressmens'Union No. 28have been, at all times material,labor organizations withinthe meaning of Section2(5) ofthe Act.111.THEUNFAIRLABOR PRACTICESA.The Issues1.The settingThis casehas its genesis in the decision of theRespondent to convert certain of its production processesto direct printing using a photosensitive printing plate.Issues relating to the implementation of this decisionfigured prominently in the Respondent's separate negotia-tionswith the Pressmen and the Photoengravers whichtranspired in the springof 1971.At the point of fullconversion to direct printing,the engraving room overwhich the Photoengravers have present jurisdiction willcease to exist and the platemaking functions will be carriedout in the present pressroom area.3 The Pressmen have at2The Photoengravers also filed an amended charge datedApril 10, 1972,charging that conduct enumerated in the initial charge and alleged in thecomplaint as violative of Sec 8(a)(l) of the Act was similarly violative ofSec 8(aX4) of the ActThe document containing the charge was received inevidence at the hearing.However,upon resting his case-in-chief,counsel forthe General Counsel stated on the record that he did not desire to amendthe complaint to allege a violationof Sec.8(aX4) of the Act.3 It is undisputed that full conversion will be deemed to have occurred atall relevant times represented the employees employed inRespondent's pressroom.2.The contention of the partiesIn support of the complaint, it is contended that, inendeavoring to implement its conversion decision, theRespondent has engaged in conduct violative of Section8(a)(2), (5), and (1) of the Act. Thus, the principal issues inthiscase revolve around the central questions of (1)whether, in the peculiar circumstances of this case, therecognition clause contained in the April 1971 agreementnegotiated between Respondent and the Pressmen consti-tutes an unlawful grant of recognition to the Pressmen astheexclusivebargaining representative for employeespresently employed in the engraving room unit representedby the Photoengravers; and (2) whether, during subsequentand separate negotiations with the Photoengravers lookingtoward a collective-bargaining agreement,Respondentunlawfully,within the meaning of theBorg-WarnerandTexlitedecisions,4 conditioned reaching agreement withthe Photoengravers upon their willingness, at the point intime when full conversion is achieved, to cease represent-ing employees who would then, assertedly, be engaged inthe process of photoengraving and permit them to acceptthe Pressmen as their exclusive bargaining representative.Ancillaryquestions involvewhetherRespondent (1)evidenced a lack of good faith in negotiating withPhotoengravers by presenting the Photoengravers with afait accompliin the form of recognition of the Pressmen atthe very outset of negotiations; (2) threatened to dischargeor otherwise change the conditions of employment ofemployees employed in the engraving department unlessthey accept the Pressmen as their bargaining representa-tive; (3) unlawfully withdrew recognition of the Photoen-gravers as representative of employees who would performthe photoengraving function when conversion was accom-plished; (4) unilaterally changed the working conditions ofemployees by entering into an agreement with thePressmen which extended recognition to the Pressmen asrepresentative of employees who would be performing thephotoengraving function at the time of full conversion;and (5) informed engraving room employees that theywould not be allowed to work on any new equipment thathasbeen installed in furtherance of the Company'sconversion plan, as long as an NLRB suit was pendingagainst it.In response, the Respondent asserts, in substance, thatitsconduct was not violative of the Act in that theconversion to a direct printing process using photosensitiveprinting plates was to take place in the future and involvedan accretion to an existing bargaining unit. In this regard,contends Respondent, the decision to convert to directprinting was made in light of knowledge of technologicaladvancements in the industry and was grounded onthat point in time when 60 to 65 percent of the total newspaper pagesproduced by the Company are being produced by directprinting usingphotosensitive printing plates in lieu of standardlithographic plates. At thetime of the hearing herein,fullconversion had not beenachieved, buttraining in the platemaking function had commenced.4N LR.B v. WoosterDivisionof Borg-Warner Corp,356 U S. 342,International Brotherhood of ElectricalWorkers, AFL-CIO (Texlite, Inc),119 NLRB 1792. NEWSPAPER AGENCY CORP.483considerations of efficiency and economics. Moreover, itwas made, asserts Respondent, without hostility to thePhotoengravers, and against a backdrop of 11 years ofdialogue between Respondent and the Photoengraversconcerning an ultimate conversion to direct printing usinga new or different printing plate. In this connection,Respondent contends that no production craft had everreceived a Board certification covering the work inquestion, or a cOntractual commitment from Respondentto recognize them as the bargaining representative for anappropriate unit of employees who might be assigned tocamera work and other preparatory functions in themaking of photosensitive printing plates.Respondent denies that the 1971 negotiations with thePhotoengravers involved the permissive bargaining topic ofrecognition, as the General Counsel asserts, but involvedrather, contends Respondent, the management prerogativetoeliminate the engraving department, a mandatorybargaining subject over which Respondent bargained ingood faith with the Photoengravers. Respondent deniesthat its bad faith was demonstrated by its conduct with thePressmen because, asserts Respondent, the pertinentportion of the agreement with the Pressmen was at alltimes during the negotiations with the Photoengraverssubject to abrogation by Respondent because the clause inissuewas prospective in character and had not beenimplemented. Respondent asserts that during the course ofthe negotiations with the Photoengravers, Respondentopened to bargaining table discussion the issue of theimplementation of its conversion plan and actively soughtproposals from the Photoengravers as to alternative orsuperior means of implementing the decision. Additionally,on the issue of good faith, Respondent contends that itnegotiated with the Photoengravers not only concerningtheproposed change, but its effect, as well, uponemployees.B.Pertinent Facts1.Background factsa.The Company's operationsPrior to 1952, The Salt Lake Tribune, The Salt LakeTelegram, and The Deseret News were the three newspa-pers of general distribution published in Salt Lake City.The Tribune and Telegram were owned by the KearnsPublishing Company and The Deseret News was publishedby the Deseret News Publishing Company. The Tribunewas a morning newspaper, while The Telegram andDeseret News were evening newspapers. The Telegram wasnot published on Sundays. In 1952, an agreement wasreached between the Kearns interests and the DeseretNews Publishing Company to merge the productionfacilitiesof the two companies in order to achieveefficiency by operating from one plant instead of two.Under the agreement, The Telegram was eliminated andThe Deseret News ceased its Sunday edition but continuedto publish 6 days a week in the evening. The Tribune5The foregoing is based on the credited testimony of Herbert L. Priceand a stipulation of record.6The Photoengravers and its predecessorunionshave had a collective-continued as a daily newspaper, publishing in the morn-ings.Under the arrangement, the Respondent became theexclusive publishing company for the two newspapers, withresponsibility and jurisdiction over all matters pertainingto the mechanical production thereof, including the hire ofemployees .5b.The collective-bargaining agreementsAt relevant times, the production employees of theCompany have been represented in five separate collective-bargaining units by the Photoengravers; the Pressmen; SaltLake Typographical Union No. 115; Stereotypers andElectrotypers Union No. 71; and Salt Lake Mailers' UnionNo. 21, respectively. Although at all pertinent times, theCompany has been a party to collective-bargainingagreements with each of the five unions, there appears tohave been no Board certification in any of the five units.The most recent collective-bargaining agreement be-tween the Company and the Photoengravers covered theperiod of May 15, 1968, to May 14, 1971.6 In the mostrecent collective-bargaining agreement, the work of theemployees represented by the Photoengravers was definedas follows:The process of photoengraving and its attendant workthereto is defined as being and is all parts of the processpertaining to the production of photoengraving andkindred processes over which the Union's jurisdictionhas been recognized in the past, e.g. production ofphotoengraving, including offset and gravure from theoriginalcopy and/or subject, up to the finishedproduct, including photography, tint laying, stripping,printing, etching, finishing, engraving, routing, proof-ing, blocking, making of masks for drop out purposeson plates or negatives and the making of blue, silver orVelox prints. This agreement includes jurisdiction overelectronic plate makers, and over equipment designedas a substitute for photoengraving.The Pressmen were parties to a collective-bargainingagreement covering the period March 1, 1968, to February28, 1971. The agreement defines the unit represented bythe Pressmen in the following terms:Itisunderstood that the contract applies to thepressrooms operated by the Agency and that thejurisdiction of this contract extends over all printingpresses employed in said pressrooms, including, but notlimited to gravure, offset and letter-press printingpresses and associated devices. Web Pressmen's Union,Local 28, has been formally recognized by the Agencyas exclusive bargaining representative for the pressmen.In the spring of 1971, collective-bargaining negotiationsbetween the Pressmen and the Company resulted in acollective-bargaining agreement dated April 27, 1971, tocover the period March 1, 1971, to February 28, 1974.Formal collective-bargaining negotiations were conductedbetween the Photoengravers and the Company, commenc-ing on April 12, 1971, but no collective-bargainingagreement between them was consummated.7bargaining relationshipwith the Companyand itspredecessor for a periodspanning approximately 55 years.7Theirlast bargaining meeting wason August 18, 1971. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDc.The job guaranteeIn 1965,the Company commenced extensive use ofautomated equipment in its production processes, whichresulted in certain operational changes.As a consequenceof negotiations with the various crafts, the Company onJune 1,1965, issued a written commitment that all craftpersonnel in the employ of the Company on June 1, 1965,would be retained in the employ of the Company, underthe same general working conditions until their normalretirement date. This communication provided that, in theevent of the introduction of automated equipment requir-ing the reassignment of personnel,present craft employeeswould be retrained and reassigned to other work in otherdepartments.The "guarantee"was in effect at the time ofthe hearing herein. By its terms, it did not apply toemployees entering the Company's employ after 1965, and,as a consequence,a segment of the employee complementin the engraving room, pertinent herein, is not covered bythe guarantee.d.The Company's operations describedFunctionally and administratively, there exist in Respon-dent'soperation an editorial department, advertisingdepartment, dispatch department, engraving room, com-posing room, stereotype department, pressroom, andmailroom. Under the method of operations in effect inApril 1972,8 virtually all copy to be included in the twonewspapers printed by the Company is sent from theeditorial and dispatch departments to the composing roomwhere it is processed by composing room employees,represented by the International Typographical Union .9 Inthe composing room, all nonillustrative material such asnews stories,classified advertisements and editorials is setin linesof metal type on automated linotype and Ludlowmachines operated by typographers. These lines of typeproduced through the operations of the automated ma-chinery are produced through a process commonly knownas "hot type."When set up these lines of type areassembled in a frame called a "chase" or a"galley."Under the current operations, advertising or illustrativematerial to be included in the galley cannot be producedby the automated typesetting equipment, and so it is sentdirectly to the pasteup department in the composing roomwhere the paper components of the advertisement, i.e.,advertisingcopy and/or illustrative material,is assembledin "paste-up" form. Thus, under this process, the nonillus-trative copies of advertising material serve as the substitutefor the metal type produced by typesetting machinery forthe printing of editorial copy. This process, using pasteupforms, is commonly known as "cold-type."Under the cold-type or pasteup process, after the pasteuphas been prepared in "final form" corrections are made.After corrections are accomplished, the pasteup is dis-patched to the engraving room where employees, repre-sented by the Photoengravers, produce, by use of acamera,aphotographic negative of the pasteup.The precisemakeup of an advertisement may be contained in a singlepasteup.In this event,the negative is inspected and anydefects therein are correctedby anopaquing process.Frequently,however,negatives of separate components ofthe advertisement must be made.In this event,a processknown as "stripping" must be performed. This functioninvolves combining the several negatives produced by thecamera into a single structure in the exact format desired.This task is accomplished in the engraving room byemployeesrepresentedby the Photoengravers. The nextstep,whether or not the stripping process is involved, is toplace the film product in a vacuum frame in contact with apresensitized zinc or magnesium piece of metal. By afunction known as "burning,"the film and metal are thensubjected to a light source which results in the transferenceof the image material onto the lightsensitive surface of themetal.Thereafter,the nonimage bearing portions of theplate are etched away,leaving the imagebearing portionsof the plate in relief form. The nonimage bearing portionsof the metal are then further trimmedand cut. Theaforesaid processes performed by engraving room employ-ees result in the production of a metal plate which isrelatively thick,but somewhat pliable. The plate isreturned to the composing room.Once in the composing room,if the advertisement is afull-page advertisement and is thus wholly self-containedon the surface of one plate, the plate is affixed to a basecontaining a type slug bearing the name of a newspaperand the page number. This is known as a folio. If, however,the plate containing the advertising material represents lessthan a full page,additional procedures are required. In thisevent the plate is "locked up" into a full page, as acomponent,together with columns of news and editorialmaterial.This combination of material is known as a"dummy page." This entire dummy page is then dis-patched to the stereotype department, where, by applica-tion of pressure,the dummy page is imprinted onto papermatting.Molten lead is then poured over the matting.When the lead has solidified,the paper matting is removedand the plate thus achieved is sent to the pressroom.Ten employees were employed in the engraving room atthe time of the hearing. Thirty-eight employees wereemployed in the pressroom. toe.The direct printing processFor a period of approximately 10 years, the Companyhas been planning to convert to complete photocomposi-tion using a direct plate printing method.Conversion tothismethod would result in the ultimate elimination of theengraving room and the stereotype department. Asconceived,using more fully automated procedures affect-ing the editorial and advertising departments,all advertis-ing and editorial copy will be received in the composingroom directly from the editorial and dispatch departments.Itwill there be prepared in full-page pasteup forms8As found,full conversion had not been achieved at the time of the1°The number of employees in the engraving room had recently beenhearing and, thus, for analytical purposes,the present tense is usedreduced by two and the pressroom was understaffed The record does not9All advertising material originates in the advertising department wherereveal the number of employees in the stereotype department which woulditisprepared in "camera-ready"mat form and sent to the dispatchbe affected by the conversion, as found belowdepartment for distribution to the composing room NEWSPAPERAGENCYCORP.485composed of both advertising and editorial copy andconverted to cold type.'1 The full-page pasteup will then gofrom the composing room directly to the pressroom wherea negative of each page will be made by use of a camera.The image on the negative will then be transferred onto athin, zinc direct photosensitive plate. This plate will then becrimped and mounted on an aluminum saddle and placeddirectly ona press.The tasks involved in preparing thethin, zinc direct photosensitive plate for mounting on thepress are tasks of a variety never before in the Company'soperations performed by pressroom personnel.By the fall of 1971, Respondent had ordered and begunto install equipment compatible with the planned conver-sion of its processes and intended to be used in thecomposing roomin conjunction therewith.12 Cameras andetchingmachines for use in the new department hadsimilarly been ordered. The cameras are similar to thosepresently in use in the engraving department but the lens isdifferentand permits use of the camera to achievedistortions.Under the new platemaking process, distor-tions are frequently achieved whereas under the presentprocess they are used only infrequently. A differentexposure is used in producing the negative by use of thenew camerafrom that produced by the camera presently inuse. The etching machines are similar to those presentlyused in the engraving room but those intended for use inthe new platemaking process have a larger bath whichconduces to efficiency.13 The equipment presently inpossessionof the Companyis sufficientin type but notquantity to support full conversion.Nine editions to the two newspapers are presentlypublished daily by the Company. Each newspaperaverages55 pages per edition. Under existing procedures, twostereotype plates and one mat are made of each page. Inaddition, the total number of plates required is increasedby the use of color advertisement and corrections. Thus,approximately 150 stereotype plates are made daily foreach newspaper. Under the new process as planned, twoplates per page will be made. Only four or five pages willbe modified to meet the requirements of later editions ofthe newspaper. Advertisers will be permitted only a limitednumber of corrections necessitated by submission ofinaccuratecopy.Full-pageadvertisements from onenewspaper will be used interchangeably in the other withno necessity for additional plates. Respondent estimatesthat under the new procedure approximately 40 fewerplates will be required to be made daily as compared withthe present operation.Plans for the new process call for the use of precoatedphotosensitivematerial for the direct printing plate, thuseliminating the need for handcoating which the previousprocess requires.Moreover, by virtue of the conversion tototalphotocomposition using a direct printing method,full-page engravings on zinc plates presently used will be11Underthe existingprocess,pasteups are made of advertising materialonly.12 Includedwere typesettingand electronic scanting and devices of anautomatednature.13Thereare also minor variations in designwhichare not significantoperationally.14Known also as burning.eliminated as will other functions relating to the stereotypedepartment.The camera, image-transfer,14 and etchingfunctions will continue to be performed although the timerequirement for these functions will be reduced.At the point of full conversion to 100-percent compo-sition usingphotosensitive direct printing plates, Respon-dent anticipates need for a work complement of approxi-mately 20 or 30 employees skilled in all phases of the workencompassedby the conversion. The complement ofemployees will be used interchangeably in the departmentin all tasks relating to the plate preparation and pressoperation which will be carried out in that portion of theplant presently occupied by the pressroom. The employeeswill be under common supervision. It is anticipated that oneach shift the platemaking task will occupy the work offour employees. Two of the employees will operatecameras, one man will perform opaquing tasks and developthe film and one employee will do etching. A commonstarting time for all employees in the platemaking andpress operations is anticipated under the conversion plan.152.The alleged unlawful conducta.The negotiations(1)The preliminariesDuring the course of the first 6 months of 1971, theCompany engaged in separate collective-bargaining negoti-ations with the Stereotypers, Photoengravers, and Press-men. A subject of the negotiations was the plannedconversion to 100-percent photocomposition using a directphotosensitive printing plate. Collective bargaining be-tween the Company and the Pressmen commenced onFebruary 18, 1971, pursuant to a December 30, 1970, letternotification of the desire of thePressmento open the thencurrentcollective-bargainingagreement.Prior to thecommencement of negotiations, the Pressmen submittedproposed contract terms to the Company. Included thereinwas the following proposal:Section 1. Paragraph 3.It is also agreed that in changing to a method ofprinting involving the use of photo-sensitive printingplates this contract will cover all employes assigned tocamera work and the development of negatives in theplatemaking process, stripping of negatives, opaquing,masking, color separation performed by masking,developing, burning or otherwise finishing the plateand operation of the press.(2)The negotiations with thePressmenCommencing with the February 18 meeting, the Compa-ny and the Pressmen met in a total of 10 collective-15The foregoing findings with respect to the equipment to be used andplanned nature of Respondent's operations when full conversion is achievedare based on the credited testimony of Keith Hatch and Fred Standiford. Ihave also considered the testimony of William Green and William Wrightrelating to the training period operations in the platemaking area and creditit to the extent it is consistent with the findings herein. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining sessions. The last meeting was held on April12.16At the initial meeting onFebruary18, the Union'sproposed section 1, paragraph 3, was discussedat lengthand both parties agreed to study the proposal. Theproposal was next discussed in negotiations at the March Imeeting in context with the consideration of allegedly"restrictive" terms in the Pressmen's existing contractwhich limited theCompany's rights to assign and utilizeemployees in order to obtain optimum efficiency. TheCompany stressed its objection to the Pressmen's "crewphilosophy," explaining that the newspaper business wasbecoming more complex necessitating greater "flexibility"in operations.The Companyalso stressed its concern overthe Union's proposed language for section 1, paragraph 3.In this regard, the Company stated that it had at firstconsidered the language "unacceptable because of prob-lems with jurisdiction" and because of considerationsrelating to the Company's "job guarantee." However, theCompany asserted that, upon reflection, it had concludedthat these reasons were of "no concern."It stated that theproposal itselfwas not "objectionable" in that theCompany after study felt that logically the work inquestion should be done in the pressroom. In the course ofthe discussion on the subject at the March 8 meeting, theCompany tied its acceptance of the proposed contractlanguage contained in section 1, paragraph 3, to theUnion'swillingness to abandon certain "restrictive"clauses and practices. The Union was requested to giveconsideration to this view of management. At the sixthmeeting on March 15, the Union's proposal was againdiscussed with a view to implementing the Company'sproposed conversion plan within the framework of theUnion's contract proposal.The training and utilization inthe pressroom of employees from other departments wasdiscussed. In view of its job guarantees, the Companystated its desire to use "current employees" in theperformance of the work. The problems implicit in themerger and utilization of employees from separate craftswere considered. In the course of the meeting, the Unionexpressed its inability to give up the manning clause.However, it indicated a willingness to agree that themanning of "new processes" would be left to the discretionof the pressroom foreman. In this context, the Companystated that although the pressroom was the "logical placeto assign" the work described in the Union's proposedsection 1, paragraph 3, it was not the only place that itcould be assigned. The Company asserted that theelimination of the manning clause and the concept ofaccepting other employees "into the Pressmen's Union"went hand in hand. The Company agreed to give furtherconsideration to the Union's proposal.The problems of implementing the Union's proposal andthe difficulties involved in the "merging" of separate craftemployees into a complement of employees in thepressroom represented by the Pressmen were furtherdiscussed at the March 22 meeting. Raised but not resolvedwere the questions of the elimination of the manning clauseand the determination of the order of seniority in the unitas between employees who were presently members of thePressmen and employees transferred from other depart-ments to man the changeover.In the course of thediscussionof the merger and seniority question, theCompany noted that its job guarantee policy extended toapproximately 32 employees in other departments and thatit intended to "scrupulously honor"this job guarantee.The Companyand the Pressmen met again in collective-bargaining negotiations at meetingson March 31 and April1.During the course of these companion meetings, theCompany agreed to "an enlarged bargaining unit asproposed by the Pressmen" and it was agreed by theparties that when the Company accomplished conversionfrom "stereoplate printing to a direct printing methodutilizing a photosensitive printing plate" the manning andrelated clauses in the Pressmen's contract would cease tobe of any force or effect. As a concomitant consideration,the Company would be given full control of hiring andassignment of employees"to various job functions in theenlarged bargaining unit."At themeeting,itwas also agreed between the partiesthat "conversion" would be deemed to have occurred when"between 60 and 75 percent" of the total number ofnewspaper pages produced by the Company were beingprinted under the new process. The Pressmen informed theCompany that it would accept members from other craftsintomembership in the Pressmen on a 2 to I seniorityratio.Thus, under this formula 2 years' seniority in otherdepartments would be the equivalent of 1 year's seniorityin the pressroom.Itwas further agreed between the partiesthatno presently employed pressman or apprenticepressman would be terminated as a result of the conver-sion.The parties agreed tomeet onApril 12 for the purpose ofreviewing "the new contract prior to giving prior approv-al."The parties met on April 12 and an item-by-item reviewof a contract proposal submitted by the Company wasundertaken.Minor changes and deletions were effectedand details of implementing the mergerof other craftemployees into the Pressmen'sunitwere discussed.Representatives of the Union explained to counsel for theCompany that the Union felt the "dove-tailing" procedurewhich had been discussed in earlier meetings would not besatisfactoryand that "other means of accepting theStereotypers and Engravers would have to be worked out."Itwas asserted by the Union that because of job tenureand seniority problems there were conflicting opinionsamong the union committee members.After receiving thisexplanation,theCompany'scounselstated that "theproblem was the union's and [the Company] hoped itcould be worked out in good faith."After caucusing the Union informed the Company that itwould recommend to the full membership the adoption ofthe agreement which had been discussed.16Meetings werealso conducted on February22,March I, 8, 12, 15, 22,theminutes which are in evidence and the testimony of Herbert Priceand 3 1,and AprilIThe findings concerning these meetings are based on NEWSPAPERAGENCYCORP.487At a meeting of the membership of the Pressmen held onApril 12,the Pressmen voted in favor of the proposal.17(3)The Stereotypers agreementThereafter, on June 30, 1971, the Company and theStereotypers entered into a collective-bargaining agree-ment to be effective from March 1, 1971. The agreementcontained the following clause:Section 1. This agreement shall be in full force andeffect from the Ist day of March, 1971 to the 28th dayof February, 1974. However, Agency has notified theUnion of its decision to convert to direct printing usinga photosensitive printing plate of plastic, aluminum orother substance, at the earliest possible date, therebyeliminating the stereotype department from its pro-duction operation. The date of conversion will almostcertainlyoccur prior to February 28, 1974, andaccordingly all employment in the stereotype depart-ment will automatically terminate on the date of fullconversion to regular daily production with a photosen-sitive printing plate.Agency will provide the Union with the earliestpossible advance estimate of the date of conversionwhich shall in no event provide the Union with lessthan 60 days' notice in advance of conversion.By letter of May 12, the Company had advised theStereotypers of its intention to convert to direct printingusing a photosensitive printing plate noting, in pertinentpart, that "employees assigned to camera and other plateprocessing procedure and press operations, will be workingin a bargaining unit represented by another Union andtheirwages, hours and other terms and conditions ofemployment will not be covered by the contract" betweenthe Company and the Stereotypers. This was reiterated bythe Company in a letter to the Stereotypers on June 16 and,in the letter, the Company gave assurance to the Stereotyp-ers that "so long as any individuals are employed in theStereotypeDepartment" they would continue to berepresented by the Stereotypers.(4)The Photoengraversnegotiations(a)The meeting of April 12The Company and the Photoengravers met in a specialmeeting of April 12.18 The meeting had been called by theCompany for the purpose of discussing with the Photoen-gravers the Company's conversion plans. During thecourse of the meeting, the Company noted that it had beendiscussing with the Photoengravers for some time its searchfor a new way to publish the newspapers using 100-percentphotocomposition and a direct photosensitive printingplate. The Company alluded to this as a "new concept ofletter press printing." During the meeting, the Companynoted that 26 newspapers in the Northwest area of the11Theofficialminutesof the April12meeting adopted by representa-tives of theCompany andthe Pressmen containsan entryto this effect18Thiswas the first of six collective-bargaining sessions between theparties Subsequent meetings transpiredon April 19, May12, June 28, July7. and August18.The findings with respect to these meetings are based ontheminuteswhichare in evidenceMy findings concerningthe July 7meeting are based on a considerationof both theminutesapproved by acountry had made a transition to offset and that in eachcase it had been determined that the camera work was thelogical and economic point for the division of labor. Underthis division, one element of the work force was organizedto perform the necessary productive functions up to thepoint of the camera work, and the other element of thework force was organized to perform the necessary cameraand related functions through the operation of the presses.In this connection, the Company asserted that usually theTypographical union represented "most employees" in-volved in the first function and the Pressmen representedall the employees involved in the second function. TheCompany stated initially it did not believe it would bepossible for such an arrangement to be worked out at itsfacility,but the Company observed that it had been inerror. In this regard, the Company informed the Photoen-gravers that the Pressmen had agreed to eliminate theirmanning concepts and in exchange the Company wouldreorganize its work force under Pressmen representation.The effect of this, asserted the Company, would be that allemployees assigned to the camera, platemaking process,and press operations would be under Pressmen unionrepresentation.The Company noted that the Pressmenwould take this plan to their membership that afternoon.i9During the meeting, the Company stated that the needfor the engraving function would cease "probably withinthe next year" when it became possible to convert to 100-percent photocomposition printing directly from a photo-sensitive printing plate rather than from stereotype plates.In this connection, the Company pointed out that it couldcontract with the Photoengravers only until such time asthe conversion took place, and that at the point ofconversion the contract with the Photoengravers wouldautomatically expire. The Company noted that many ofthe members of the Photoengravers had job guarantees andthat the Company had approached the Pressmen and thePressmen had agreed to discuss with the Photoengravers anaccommodation acceptable to both groups.Expanding on this latter topic, the Company stated thatemployees represented by the Photoengravers who wouldnot be covered under the provisions of the job guaranteewould nonetheless be given "every possible considerationforcontinued employment" with the Company. TheCompany assured the Photoengravers that it wouldestablish a special personnel office to assist those employ-ees who were not retained with a job search and with jobrelocation efforts.This led to a discussion of means by which members ofthe Photoengravers could retain their membership in ordertocontinue their coverage under the Photoengraverspension plan. It was noted by the Photoengravers that, ifemployees transferred to the pressroom, they wouldundoubtedly be expected to join the Pressmen, and thuswould be required to pay double dues. The Companyagreed to study the problem.representativeof the Companyand minutes submittedby counsel for thePhotoengraversfhave also considered the testimonyofHerbert Priceconcerning the variousmeetings1"As found above, on April 12, thePressmen submitted the collective-bargaining agreement that had been negotiated with theCompany to a voteof its membership. The membership approvedthe agreement 488DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the course of the April 12 meeting, the Photoen-gravers presented the Company with a comprehensivecontract proposal. This proposal had been drafted in earlyMarch by members of the negotiating committee, inconjunction with an International representative. It hadbeen prepared in awareness that for a substantial period oftime the Company had considered a conversion of itsprocesses to 100-percent photocomposition. Included inthe contract proposal was a jurisdictional article which, inpertinent part, read as follows:Section 1. All employees (including superintendentsand foremen) performing any of the following work,shall without limitation, be covered by the terms of thiscontract; all work, processes, operations and productsdirectly or indirectly in whole or in part,incident to,associatedwith or related to Lithography, Offset,(including dry or wet), Photoengraving Intaglio, Gra-vure and all other methods or techniques of printing, orotherwise reproducing images of all kinds, or any otherpurpose, including without limitation any technologicalor other change, evolution of or substitution for anywork, process, operation or product now or hereinafterutilized in any of the methods or for any of thepurposesdescribed above.Onlymembers of thebargaining unit shall perform work under the jurisdic-tion of the Union.Section 2. The processes describedin Section 1above shall include without limitation all operations ofthe process pertaining to the production of photoen-graving plates, plates for offset, and gravure cylindersand plates of any substances or material from copy orfrom originals and/or subjects when furnished in lieuof copy up to the finished product.All material to be reproduced for printing purposesshall serve as copy for the camera and be processed andcompleted under present or future operations byemployees covered by this contract.(b)The April 19 meetingAt the April 19 meeting, the Photoengravers voiced itsopposition to the Company's action, assertingthe Compa-ny'sproposed action was illegal. The Photoengraversstated it had soughtassistancefrom the International. TheCompany defended its course noting that the primeobjective of the decision was to reorganize the work forceto receive maximum efficiency through a logical correla-tion of men and machines. The Company stated its regretof the obvious impact which its course of action wouldhave upon the Photoengravers and the Stereotypers butreiterated itswillingness to do all possible through jobguarantees,adequate severance arrangements and jobreplacement efforts to lessen the impact.(c)The meeting of May 12At the outset of the meeting of May12, the Companyinformed the Photoengravers of the general course ofdiscussions and negotiations with the Stereotypers andnoted that substantively the contract proposals and "sideletter" to the Stereotypers were what the Company wouldoffer to the Photoengravers. The items to be included inthe Stereotypers agreement were briefly discussed, includ-ing one relating to new contract language dealingwith theCompany's decision to convert to direct printing using aphotosensitiveprintingplate.In this connection, theCompany quoted from language which had been incorpo-rated in the initial paragraph of the Company's letter ofMay 12 to the Stereotypers.20At a subsequent juncture during the course of the May12 meeting, the Companystated that in its negotiation withthe Pressmenthe Company had taken the position that itdid not have authority or the desire to bargain with thePressmen concerning the treatment to be accorded newunit employees because the Company recognized that thePressmen did not legally represent the stereotypers or thephotoengravers. The Company informed the Photoengrav-ersat the May 12 meeting that it had informed thePressmen during negotiations that the Company wouldhave to rely on the good faith of the Pressmen toaccomplish the Company's several objectives which includ-ed (1) insuring continued employment for employeeswhose capacities could be utilized; (2) Pressmen accept-anceof employees selected by the Company from otherdepartments for work in the unit "without regard to theircompetencyas pressmen"; and (3)attainingfull freedomfor the Company in the selection and assignment ofsterotypers and photoengravers to the merged unit repre-sented bythe Pressmen.The Company took the position, in effect, that becausethePressmenwas not the bargaining agent for thePhotoengraversand Stereotypers any more "positivearrangements"between the Company and the Pressmenwould be "contrary to law."As the discussions proceeded at the May 12 meeting, thePhotoengravers reiterated its contention that the Compa-ny'sdecisionwas unilateral and unlawful,but theCompany denied this evaluation. It requested that thePhotoengravers take a "broader comprehension" of theCompany's motives and noted that it had studied thematter in depth before concluding that it was in the interestofboth the employees and the Company that thereorganization of the Company's work force be accom-plished by assigning the work in question to the Pressmen'sunit.The Company stated that the decision had beenreached after considering all possible alternatives.(d)The June 28meetingA representative of the International joined the Photoen-gravers bargaining group at the June 28 meeting and anextensive discussion ensued concerningtheCompany'splanned conversion.Thisdiscussion consumed the greaterportion of the meeting. During the course of the discussion,thePhotoengravers stated its intentionnot to give upjurisdictionover the platemaking work. It was thePhotoengravers contention that the new process was "stilla photoengraving process." Difficulties deriving from theCompany's plan to merge the work force were discussed.20 See sec.111,B,2,a,(3),supraThisidentical languagewassubsequentlyincorporatedas sec 1 in the agreement between theCompanyand the Stereotypers executed on June 30. 1971. NEWSPAPER AGENCY CORP.489The Companyrejected as not feasible a union suggestionof a 2-year extension of its present contract to permitdiscussion of the details of the conversion in the futureafter the Company had learned more about the newprocess it intended to utilize. However, the Companypresented the Photoengravers with a copy of a June 28letter over the signature of Herbert Price. The letter read asfollows:The Union understands that when Agency convertsto direct printing using a photosensitive printing plate,employes assigned to camera and other plate process-ing procedure and press operations will be working in abargaining unit represented by another Union andtheir wages, hours and other terms and conditions ofemployment will not be covered by the contractbetween Agency and Photoengravers' Union 239. It iSalso understood by the Union that Agency will give theUnion the earliest possible advance estimate of the dateof conversion.Agency and the Union have bargained concerningthe treatment to be accorded employes who areaffected by Agency's decision to convert to photosensi-tive plate printing and the Union has given its consentto Agency's suggestion that it be permitted to enter intodiscussion respecting termination arrangement sepa-rately and individually with each employe representedby the Union not covered by Agency's letter to theUnion, dated June 4, 1965.It isunderstood that suchdiscussion will lead to separate and individual termina-tion arrangement or if possible continued employmentwith Agency for all such employes who (a) continueemployment with Agency until the date of conversionand who (b) in the opinion of Agency participate withearnest effort on a voluntary basis on their own timeoutside of working hours during the pre-conversionperiod in any training program that may be offered byAgency or in on-the-job training to the extent that on-the-job training may be offered by Agency.If,during the pre-conversion period, employesrepresented by the Union elect to terminate theiremployment and seek employment elsewhere prior tothe conversion date and the Union cannot furnishcompetent employes willing to work only until the dateof conversion without any consideration of specialtermination treatmentby Agency, then the Unionagrees that Agency may employ on its own terms laborto replace such employes. The Union will cooperatefullywith Agency in instructing such employes in thefunctions of the Engraving Department until conver-sion date.The UnionunderstandsthatAgencymay assignEngraving employes to perform camera, photosensitiveplate processing and press operation and that followingsuch assignmentany such employeswill be representedby another Union and covered by the terms of itscontract with Agency. Selection of employes for suchassignment will not be made upon the basis of such anemploye's seniority in the Engraving Department butAgency will recognize seniority in the EngravingDepartment as one factor to be considered in makingsuch assignments.(e)The meetingof July 7The meeting of July 7 was attended by counsel for thePhotoengravers and by International representatives aswell as members of the local and negotiating committee. Inthe course of the July 7 meeting,the Company's letter ofJune 28 was discussed.The Company took the positionthat,although it was not"wedded to the precise language"contained therein,the substance of the letter was necessaryas an extra-contractual explanation of "happenings to beexpected prior to and at the time of conversion."Duringthe course of the meeting,the Company reiterated itsposition that when it converted its production processes,the photoengraving function would be completely elimi-nated.In this connection,theCompany reviewed theExtensive history of offset conversion and noted that ineach instance attainment of an integrated work force with"the division of production process from the composingroom at the camera"had proven the most effective andeconomical.The Photoengravers took the position that theCompany's plan did not encompass a new type of printingand that the plan was contrary to the practice in thenewspaper industry. The Company,in substance,disputedthis,asserting that the idea of reorganizing its work forceand work assignments had emanated from publishersthroughout the country.As the meeting progressed,Respondent stated that sixemployees in the photoengraving room unit were coveredby the job guarantee and they would be placed on otherjobs within the plant after the conversion.The Companyexpressed a desire,in the best interests of the employees, todeal directly with the employees in the event termination oftheir employment became necessary. The Company alsoinformed the Photoengravers that the job placement of thesix employees covered by the guarantee had not beendecided upon.During the meeting,the bargaining issues were summa-rized and the Photoengravers reiterated that,because "thedirect printing method was no different" than the existingphotoengraving process"so far as camera and platemaking operations were concerned," the Photoengraverswould not agree to the Company's proposal.The Photoen-gravers asserted that it did not object to the introduction ofdirect printing but could not agree that direct printing inany way eliminated photoengraving.The Photoengravers then inquired whether the Companywould sign an agreement based on Photoengraversacceptance of the Company's counteroffer in all respectssave the clause relating to the conversion and the relatedletter of understanding.The Company declined.In the course of the discussions at the July 7 meeting, thePhotoengravers stated that it felt theCompanyhad beenarbitrary in its discussion of the question.The Companyresponded that if the discussions had been arbitrary it wasbecause the Company had studied the matter and hadconcluded that it wanted to go "that route."The Companyassured the Photoengravers that it was agreeable tolistening to suggestions the Photoengravers felt wouldconvince the Company that"its ideas"were "wrong." Inthe course of the negotiations,the Company stated that thePhotoengravers had offered nothing in attempting topersuade the Company that a separate camera and 490DECISIONSOF NATIONALLABOR RELATIONS BOARDplatemaking department suggested by the Photoengraverswould be more economical than the Company's proposedintegratedwork force.The Companystated that it wasnonetheless"open to hear and act"upon any persuasiveevidence the Photoengravers might offer respecting abetter system,including the suggestion of the Photoengrav-ers for separate camera and plate departments.(f)The August 18meetingDuring the course of the sixth meeting held on August18, the parties again discussed problems deriving from theCompany's proposed use of direct printing plates. In thecourse of the discussion, the legality of the Company'sactions was again placed in issue.The Company took theposition that the continuation of separate crafts was "aluxury" in view of the "potential efficiencies attainablethrough new equipment and processes[and] the reorgani-zation of its work force in relation to the new techniquesand equipment." The Photoengravers asserted that it hadbeen injured by virtue of the Company's agreement withthe Pressmen that the Pressmen could represent photoen-gravers.The Companydenied that any such agreementhad been reached. Rather,itassertedthat the onlyagreement the Company had with the Pressmen was thatthePressmenwould accept into the pressroom suchpersons as were designatedby theCompany and trainthem at journeyman scale. The Company stated that it didnot deny that some individuals would be injured by virtueof the conversion, but that its proposed supplemental letterof June 28 was intended as an effort to minimize the effectof the conversion on the individuals represented by thePhotoengravers.The closing phase of the meeting wasfeatured,insubstance,by disagreement between theparties as to whether the planned conversion would reducemanpower needs and be beneficial to the Company; thePhotoengravers'assertion that it was not required by law tobargain with the Company over the right to represent itsmembers;a manifestationby thePhotoengravers that itintended to invoke the Board's unfair labor practiceprocesses; an observation by the Company that it had aright to add or subtract from the work functions ofemployees when the contract was open for negotiations; anignored invitation from the Company that the Photoen-gravers suggesta "better andmore efficientproductionmethod" than that suggested by the Company; anassurance on the part of the Photoengravers that it did notdesire to withhold benefits from employees; a companyrequest that the Photoengravers cooperate in allowing theCompany to attain"complete freedom in the utilization ofthe work force" on the theory that new concepts availablein the industry predicted the end of the craft concept inmodern newspaper operations"; a request by the Photoen-gravers that the Company not pursue its planned course ofaction;and company reiteration of the necessity ofachieving efficiency by pursuing a plan to convert to newprinting processes as had been successfully done in otherparts of the nation.(g)The currentstatus ofbargainingThe meeting of August 18 was the last collective-bargaining meeting between the parties.During the courseof the six collective-bargaining meetings,representatives ofthe Company and the Photoengravers discussed substan-tiveterms of a new collective-bargaining agreement.Proposals and counterproposals were exchanged and in theopening phasesof the August18meetingthe partiesreached agreement on all terms of a collective-bargainingagreement except the contractual language offered by theCompany at the May12 meetingcovering the subject ofconversion to direct printing using a photosensitiveprinting plate, and the related supplemental letter to bepatterned after the letter of June 28.Included in the itemsagreedto bythe parties were all economic issues. Incontext of the evolution of bargaining as of August 18, theCompany took the position that (1) complete agreementbetween the parties had not been reached and (2)implementation in light of the wage and price freeze wouldnot be legally permissible unless an authoritative clarifica-tion of the executive order on the wage and price freezewere obtained permitting an exemption of economic termsdesigned to eliminate intraplant inequities.21b.Implementationof the conversion planOn March 3, 1972, the Company advised the Photoen-gravers by letter that "on or about but in no event prior toMay 1, 1972" the Company intended to "convert fully to adirect-plate printing process." The Company asserted thatthiswas in harmony with the contract proposals andadvisory presented to the Union during the course of the1971negotiations.The Company further informed thePhotoengravers that interim training and experimentaldirect-printing press runs would be made. The letterfurther advised the Photoengravers as follows:As specifically outlined in our contract proposals toyou, and as expanded upon in our negotiation sessions,employment in the engraving department will termi-nate on the date of full conversion to regular dailyproduction with photo-sensitive printing plates.Job guarantees by the company will of course behonored as applicable, with employment offered inother departments needing personnel.c.The new platemaking operationOn March 24, 1972, the Company commenced printingthe stock page of the newspapers using photosensitiveprinting plates produced in the platemaking area contigu-ous to the press department. Under the general oversight ofMoran, pressroom foreman, and the direct supervision ofWilliam Green and Night Foreman John Morgan-trans-ferees from the engraving room-employees were beingtrained in the production of direct printing plates at thetime of the hearing.22 The new platemaking area is on aseparate floor from that occupied by the engraving21On January 11, 1972, the Company received authorization from the22Four employees were employed on the day shift in the platemakingInternalRevenue Service to implement the wage provisions agreed uponarea of the pressroom Only the stock page was being produced by the newbetween the Company and the Photoengravers during the course ofprocess.negotiations NEWSPAPERAGENCY CORP.491department and is situated in two rooms or areas separatefrom the presses by walls and by an open double door. Adarkroom is maintained which is separated by a wall fromtheportion of the platemaking area devoted to theperformance of etching tasks.d.The alleged threat of non transferThe Company's letter of March 3 advising the Photoen-gravers of the Company's intention to convert to direct-plate printing was hand delivered to William Wright onMarch 3. Thereafter, on March 6, Wright and Allen Kiddmet with Herbert Price pursuant to Wright's request.During the course of the meeting, Wright asked Price themeaning and import of the letter. Price stated that he feltthat the letter was self-explanatory. However, he assertedthat by the letter he was merely attempting to maintainopen communications with the Photoengravers. Pricethereupon offered to Wright and Kidd a summary of theCompany's plans for converting to direct-plate printing.The question of job guarantees to employees was alsodiscussed.During the course of these discussions, Wrightasked Price if employees in the engraving departmentwould be allowed to transfer to the platemaking depart-ment. Price responded that a National Labor RelationsBoard "complaint" had been filed against the Companyand that he didn't know whether he could legally transferemployees. Price added that he did not know preciselywhat his obligations were in the matter of dealing with theemployees. He informed Wright and Kidd that as he didnot know whether he could deal with them on anindividual basis, for the time being, at least, the Companydid not plan to transfer any of the engraving departmentemployees to the new press department. He said this wasbeing done so that the Company would not jeopardize "itsposition with the Board." 23ConclusionsThis case arises from efforts of Respondent to reorganizeitsproduction processes to accomplish operating efficien-ciesand economies utilizing advanced technology andapplyingmanning concepts gaining acceptance in asignificant segment of the newspaper industry. The recordisdevoid of evidence suggesting an improper union motiveon the part of Respondent in reaching the decision toconvert its production processes.The threshold issue to be resolved in this case relates tothe character and nature of the pressroom as it will existwhen at a future date Respondent's conversion plans havebeen implemented to the point that full conversion hasbeen attained. Because at the time of the hearing23The foregoing with respect to the meeting of March 6 is based on acomposite of the testimony of Herbert Price, William Wright, and AllenKidd. I rely principally on the credited testimony of Price in reaching theforegoing findings. I have carefully evaluated the testimony of Wright andKidd with respect to the substantive comments of Price at the meeting anddo not credit their testimony to the extent that it is susceptible ofinterpretation that Price limited his comments concerning the transfer ofengraving department employees simply to the direct statement that notransferswould transpire so long as the NLRB suit was pending. I amconvinced, upon an evaluation of the record, that Price's statement was notthat direct and terse.24SeeWestinghouse Electric Corp.,144 NLRB 455, 458-459;Cutler-Respondent was commencing the implementation of itsconversion plan, this matter achieves an immediacy whichremoves it from the realm of the theoretical.I find that the unit whichwill emergeas a result of theconversion to 100-percent photocomposition using photo-sensitivedirect printing plates will bea newunit formedfrom the merger and consequent extinction of threeexistingoperating departments, including the pressroomand the engraving room. In so concluding, I reject both theGeneral Counsel'sassertionthat,as a consequence ofRespondent's conversion plan, the character of the unitwork will not have been significantly changed; and thecontention of the Photoengravers that the new operationwillmerely "overlap" the existing engraving room unitwhich, in practicalterms,will assertedly continue to exist.As the record makes clear, when fully implemented, thereorganization envisaged by Respondent will result in thecomplete elimination of two departments with a resultanttransfer of personnel into the reconstituted pressroom,which will loseits separateidentity by merger and becomea functionally integrated departmental operation with onesupervisory hierarchy. The work of the new departmentwill be accomplished through the melding of job functionspreviously performed by separate craftsmen in the threedepartments from which they have been drawn. Theplatemaking function and the press operations, formerlyseparated, will continue as principal aspects of the work ofthe department. Equipment, such as cameras used in theplate preparation process, will be utilized but those usedwillpossess characteristics and capabilities sufficient tocoordinate with the more automated nature of the newdepartment. Skills that were formerly used will continue tobe used, but, under the Company's plan as visualized, allpersonnel in the reconstituted departmentwill acquire newskills and achieve versatility in all of the job categories in thedepartment.The intention to render versatile all unitemployees in the skills and job functions of the departmentis a compelling consideration. It thus seems apparent thatas a consequence of the conversion there will be created anew, separate, self-contained and highly integrated unitwith the effect that craftlineswill be extinguished andseparate craft identity will be rendered superfluous. Iconclude, therefore, that a new unit will exist at the point offull conversion.24Being thus convinced, I reject the contention of theRespondent that principles of accretion govern this case.Accretion principles are not applicable where, as here, adistinctlynewunit is created from the merging of diverseskillsand functions formerly exercised in separate unitsboth of which cease to exist after the merger is accom-plished.25Hammer, Inc.,161N LRB 1627;National Carloading Corp.,167 NLRB 801.Inappositeinsofar as the unit question is concerned are caseswhereinemployeesin one unit aremerged into anotherunitwith the resultantdisappearanceof the formerunit and theexpansion of the surviving unit.E.g.,AmericanBuslines,Inc.,164 NLRB 1055, andcasesdiscussed at1058-59; cf.Photype, Inc.,145 NLRB 1268, 1272-73.25 SeeGeneral Extrusion Company, Inc.,121NLRB 1165, 1167;TheWheland Company,120 N LRB 814;Schreiber Trucking Company, Inc.,148NLRB 697, 702; see alsoByron-Jackson Division, Borg-Warner Corporation,117 NLRB 1613, 1616, at In. 2;National Carloading Corp., supra;cf.TheGreat Atlantic and Pacific Tea Company,140 NLRB1011, 1021;KennecottCopper Corporation, Chino Mines Division,176 N LRB 96. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the circumstances described, the Respondent was freeto proceed with the task of manning the new department ina nondiscriminatory fashion and with due regard for itsbargaining obligations.26What Respondent could notproperly do under the Act was to relegate to itself theselection of a bargaining representative for the employeeswho ultimately would comprise the complement of the newdepartment, or prematurely extend recognition to one oftwo competing labor organizations. However, this is whatRespondent endeavored to do.The record reveals that Respondent plans to staff thedepartment with employees drawn from other depart-ments, including the pressroom and engraving room. Theprecisemethod of selection is not revealed in the record,nor is the nature, extent, or ratio of the mix as betweenemployees of the former departments. Although thepressroom complement is presently numerically the largestof the three existing departments from which employeeswill be drawn, there is' no assurance that when the newdepartment is staffed by a representative complement ofemployees this numerical seniority will continue toprevail.27 In any event, because of the nature of the mix, itis impossible to predict with certainty that a majority ofemployees in the new unit would, in the event of anelection, choose representation by the Pressmen.28 Never-theless,at a time when the composition of the newdepartment had not been determined, Respondent under-took,by its agreement with the Pressmen, to grantprospective recognition to the Pressmen in the new unit atthe point of full conversion. There was reason enough forRespondent to have known, under the circumstancesprevailing in April 1971, when recognition was extended,that the Photoengravers would seek recognition and assertbargaining rights in the new department, for the dialoguepreceding the conversion decision had been a continuingone.29 It seems apparent,in the circumstances delineated,that the extension of recognition to the Pressmen in thefaceof the Photoengravers continuing expression ofbargaining rights and recognition demands had the dualeffect of favoring the Pressmen over the Photoengravers inany future contest for recognition, and of foreclosing toemployees who ultimately would comprise the unit theright to freely select their bargaining representative. Theseare the very abuses against which Section 8(a)(2) wasenacted. A finding of a violation of Section 8(aX2) and (1)of the Act perforce must follow 30To so hold is not, however, to decree the maintenance ofthestatus quo.Because the new unit will extinguish the oldones, it may persuasively be contended that the new unitwould constituteanappropriate bargainingunit.Conse-seThe General Counsel does not contend that Respondent failed in itsduty to bargain with the Photoengravers concerning thedecisionto convertitsprocessesMoreover,no 8(aX3)violation is alleged,and the GeneralCounsel properly notes that that issue is at best premature at the presentstage of implementation.27Conjecture that it will is not,of course, the equivalent of fact. I ammindful that the record suggests that no pressroom employees will beterminated as a consequence of the conversion but their transfer to otherdepartments is in the realm of the possible28E g,photoengravers command a higher pay scale than do thepressmen and other less tangible considerations might also govern. Sixphotoengravers are covered by thejob guarantee and their transfer to thenew department is a possibilityquently,during its separate negotiations with the Pressmenand with the Photoengravers,Respondentappropriatelyand lawfully could have limited the term of any newagreement with the respective crafts to encompass onlythat period of time which preceded the attainment of fullconversion.In the meantime,Respondent was free, asfound,to staff the new department in a nondiscriminatorymanner and,coincident to the achievement of fullconversion,to have relied on the auspices of Section 9 ofthe Act to resolve any representation claims that may havearisen.31In evaluating this record,this trier of fact is cognizant ofthemyriad difficulties attending the Respondent'sbusi-ness-based and nondiscriminatory effort to achieve anorderly conversion of its processes.However, the fact thatRespondent achieved ends desirable to it by securingPressmen abandonment of time honored manning rules asa quid pro quofor the grant of recognition does not serve tojustifyRespondent'sbreachof the Actand its attemptedevasion of the statutory means for resolving recognitionand representation claims.Nor may the pathway to greateroperating efficiencies and economies be smoothed at theexpense of the rights guaranteed employeesunder the Act.Because conversion will have substantial impact upontheassignment and employment of engraving roomemployees,Respondent was required by Section 8(a)(5) ofthe Actto bargain in good faith with the Photoengraversconcerningtheeffectsof the conversion 32Nothing,however,required Respondent to so order its conversionplans that the separate identity of the engraving room andpressroom units be maintained or the status of thedesignatedbargaining representative be perpetuated.33Much that went before the announcement of the decisionto begin implementing the conversion plan suggests indepth discussion and deliberation as between Respondentand the representatives of the affected crafts.While, duringthe 1971 negotiations,Respondent engaged in "hardbargaining"with the Photoengravers concerning theimplementation of its conversion plan, it expressed awillingness to consider counter-suggestions.The Photoen-gravers advanced none,demanding,in effect, that theexisting craft duality be maintained.During the negotia-tions, the Photoengravers appeared more interested inprotecting its jurisdiction than in seeking possible solutionsfor accomplishing the conversion with minimum adverseimpact upon all affected craft employees.Despite Respon-dent'sassurances that, despite its contract with thePressmen,itsoptions were not foreclosed, the Photoen-gravers placed nothing of substance on the bargainingtable for consideration to test whether or not,if alternative29 Subsequently. during the negotiations with Respondent in April andthereafter, the Photoengravers did. of course,emphatically assert suchrightssoTheWheland Company,supra,Schreiber Trucking Company, Inc,supraSee alsoMidwest Piping and Supply Co., Inc.,63 NLRB 1060;SheaChemical Corporation,121 N LRB 1027. 1029.SiUnder contract-bar rules representation petitions would at that pointbe timely and the unit questioned could be resolved either by agreement ofthepartiesor through the Board'sprocesses.SeeGeneralExtrusionCompany, Inc. supra32The Renton News Record etc.,136 NLRB 1294; cfRichland Inc,180NLRB 91;Wisconsin Contractors,Inc.,183 NLRB No. 8433 See Westinghouse Electric Corporation.79 NLRB 744 NEWSPAPERAGENCY CORP.solutions were possible,Respondent would undertake towithdraw its prospective recognition of the Pressmen. I amthus not prepared,upon the record of this case,to concludethat the totality of Respondent's bargaining table conductrelating to the effects of the conversion fell short of thatrequired by Section 8(d) of the Act.More evidence than isin this record would be required to support a finding that,on this score,Respondent approached the bargaining tablewith a closed mind.34However,on a related but separate question of bargain-ing table conduct,I find that Respondent violated Section8(a)(5) of theAct byinsisting to the point of impasseduring its negotiations with the Photoengravers that thePhotoengravers accede to Respondent'spremature andunlawful recognition of the Pressmen in the new unit.35 Insubstance and effect,Respondent was demanding Pho-toengravers sanction of the unlawful recognition clausecontained in the Pressmen contract. InAmerican RadioAssociation,82 NLRB 1344,1346, the Board held that arefusal"to enter into a collective bargaining agreement,unless the otherpartyto the negotiations agrees to aprovision or takes some action which is unlawful orinconsistent with the basicpolicy of the Act, is a refusal tobargain in violation of the Act." This view was reiteratedby theBoard inInternational Brotherhoodof ElectricalWorkers,AFL-CIO (Texlite,Inc.),119 NLRB1792, 1796.The Respondent here conditioned consummation of anagreement with the Photoengravers upon the Photoengrav-ers acceptance of Respondent's grant of recognition to thePressmen which had been extended in violation of Section8(a)(2) of the Act and which,accordingly,by definition,was inimical to the statute.Thus,in analogy toAmericanRadioandTexlite,Ifind that Respondent could notproperly bargain to a point of impasse with the Photoen-gravers for inclusion of a provision unlawful under the Actand contrary to the purposes and policies of the Act. In soconductingbargaining,Respondent violated Section8(a)(5) of the Act.36Additionally,because Respondent was willing to settleon contract terms only on condition that its grant ofrecognition to the Pressmen as the bargaining representa-tive in the new unit be ratified by the bargainingrepresentative of Photoengravers,theGeneral Counselcorrectlycontends that Respondent unlawfully sought,34 I am not persuaded by Respondent's contention that at the timebargaining commenced between the Photoengravers and Respondent nocontract existed between Respondent and the Pressmen.The recordestablishes that ontheveryday negotiations commenced betweenRespondent and the Photoengravers the Pressmen membership ratified theterms of the collective-bargaining agreement which had been negotiated bythe Pressmen with Respondent.OnJ.y the affixing of signatures remained. Iconclude that a contract did, in fact,exist.Moreover,asmore fullyconsidered below, throughout the course of negotiations with the Photoen-gravers,Respondent'sproposals were premised upon the existence of aviable commitment to the Pressmen to extend recognition to the Pressmenat the time full conversion was attained.Thatthe Respondent may haveconsidered the recognition with the Pressmen to be defeasible at its option isnot sufficiently probative to overcome these considerations.Whether or nota contract existed between Respondentand thePressmen is a question quiteapart from the issue of whether,during the negotiations with the Pressmen,Respondent madea binding assignmentof work in the new unit to thePressmen.This issue is not before me in this proceeding.35The Respondent's recognition proposal of May 12 and its proposedletter of June 28 which were placed on the bargaining table by Respondentmust be construed as constituting Respondent's bargaining position on the493through the bargaining process with the Photoengravers, toenforce a demand that the engraving room employeesaccept thePressmenas their bargaining representative.Accordingly, I find that,in sodoing, Respondent failed tobargain in good faith within the meaning of Section 8(d)and 8(a)(5) of the Act 37In reaching the conclusion that Section 8(a)(2) and (5)have been violated in the manner described, I am notdeterred by the assertion that the recognition extended tothe Pressmen by Respondent was prospective in nature.Granting Respondent's contention that the clause in thePressmen agreement was defeasible at the Company'soption at any time prior to implementation, it must berecognized that in April 1971 Respondent was projectingthe achievement of "full conversion" as certain to occurwithin the term of any renewed agreement with thePhotoengravers, and the beginning stages of implementa-tion of the conversion plan were in the immediate offing atthe time agreement was achieved with the Pressmen. Thus,inpractical terms, the question of recognition was ofsignificant moment in a circumstance wherein transfers toand training in the operations of the new department wereabout to commence. It must be concluded, in thecircumstance, that the very existence of contract termswhich granted recognition to the Pressmen in a unit inwhich employees represented by other crafts, including thePhotoengravers, were to be transferred would have themost immediate kind of effect on transferred employees, orthose desiring transfer, and would have the foreseeableadditional effect of serving to undermine bargaining tablestrengthof the variety derived from a united anduncoerced membership or constituency.On the other hand, I find untenable the contention of theGeneral Counsel and the Charging Party that Respon-dent's recognition of thePressmenconstituted a withdraw-alof recognition of the Photoengravers constituting aseparate violation of Section 8(a)(5) and (2) of the Act. Asthe unit was a new one, and as bargaining rights could not,in the nature of things, be determined in advance, thePhotoengravers possess no legitimate claimin thenew unitsuperior to that of any other craft. The tainted recognitionclause in the Pressmen agreement may not be construed asa presentwithdrawal of recognition of the Photoengraversin the engraving room unit it then represented; andquestion of recognition and union representation.36 In finding a violation of Sec.8(a)(5) in the context above defined, Iplace no relianceonN.LR.B. v. WoosterDivisionof Borg- Warner Corp.,356U.S. 342,wherein it was held that a recognition clause whichwould haveeffectively withdrawn recognition from a certified bargaining representativeinan existing and functioning unit wasnot a mandatory subject ofbargainingwhich couldbe insisted upon to the point of impasse.Considerations relating to the nature of the new unit beingcreated by theRespondent herein as well as the underlying practical difficulties inachievingan orderlytransitionof personnel without infringing uponconflicting rights and interests militate against theapplicability ofBorg-Warner.37These manifestations of bad faith during the course of bargaining donot equatewith an approachto bargaining on a take-it-or-leave-itbasis as isinferred in the GeneralCounsel'sassertion that Respondent presented thePhotoengravers with afaitaccomplifrom the outset of bargaining.As found,the totalityof Respondent's conduct reveals a genuine effortby Respondentovera protracted period of time to consult with the Photoengravers andother crafts concerning its desiretomore fullyautomate its productionprocesses. 494DECISIONS OF NATIONAL LABORRELATIONS BOARDnothing in the recognition clause which the Respondentsought to have incorporated in a new agreement with thePhotoengraversmay be construed as an attempt towithdraw recognition of the Photoengravers in the engrav-ing room solong as that unit continued to exist.Thus, thestatus of the Photoengravers in the engraving room unit inwhich it had legitimate and existing recognition rightsremained unscathed.Precedent applicable in circum-stanceswherein an incumbent bargaining representativewas injured by employer's action in favoring one of twocompeting unions vying for recognition in thesameoroverlappingunit has no controlling value here.38There remains for consideration the alleged threatuttered by Price on March 6 to the effect that employeeswould not be transferred into the new department so longas the Photoengravers Board charge remained pending. Iconclude that Price's utterances violated Section 8(a)(1) ofthe Act even though he accompanied his comments withassurances that the policy of nontransfer was dictated bythe Company's comprehension, erroneous as it turns out,of its legal obligation. Although the Company has, ineffect,recanted from Price's statement,thus relegating theviolations essentially to the realm of the technical, theinitial impact of the remark undoubtedly lingers to anindeterminable degree.Ifind no violation of Section8(a)(5) of the Act emanating from this episode.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section 1, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (2), and (5)of the Act,Ishall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act.Having found that Respondent violated Section 8(a)(2)and (I) of the Act by executing a collective-bargainingagreement with the Pressmen extending recognition to thePressmen as the collective-bargaining representative ofemployees in the new pressroom unit to emerge at thepointof full conversion of Respondent'sproductionprocesses,I shall recommend that Respondent withdrawand withhold recognition from the Pressmen as therepresentative ofRespondent'semployees in said newpressroom unit until and unless the Board shall certify thePressmen as such representative;and that Respondentcease giving any present or prospective effect to therecognition clause contained in the agreement executedwith the Pressmenon April 27,1971, or to any modifica-tion, extension,renewal,or supplement thereto.Ihave further found that Respondent violated Section8(a)(5) of the Act by insisting to a point of impasse duringits negotiations with the Photoengravers upon inclusion inany collective-bargaining agreement with the Photoengrav-ers of terms which require the Photoengravers to accede, inits role as collective-bargaining representative of engravingroom employees, to Respondent's premature and unlawfulgrant of recognition to the Pressmen in a new unit in whichengraving room employees represented by the Photoen-graversmay, prospectively,be employed.Accordingly, Ishall recommend that Respondent,upon request,bargaincollectively in good faith with Lithographers and Photoen-gravers International Union,AFL-CIO,as the exclusiverepresentative of all employees in the existing engravingroom unit hereinafter found appropriate,concerning theterms and conditions of continued recognition of thePhotoengravers as the exclusive collective-bargainingrepresentative in the existing engraving room unit, and, ifan understanding is reached,embody such understandingina signed agreement.As the record suggests thatRespondent's decision to convert its production processesto 100-percent photocomposition using direct photosensi-tiveprinting plates was reached through the exercise ofRespondent'snondiscriminatory business judgment, andas the record establishes that the decision was madewithout hostility to any labor organization,and after anextensiveperiod of preparation and discussion withaffected crafts,including the Photoengravers,I shall notorder a restoration of thestatus quo ante.Nor, contrary tothe Charging Party,will I order Respondent to execute acollective-bargaining agreement with the Photoengraversextending recognition to the Photoengravers as therepresentative of all employees performing photoengravingwork,including the production of direct printing plates,and embodying all other terms agreed to during the 1971negotiations.H. K. Porter Company,Inc. v.N.L. R.B.,397U.S. 99.Nor, as requested by the General Counsel, will Idirect thatRespondentmake an award of work toemployees represented by the Photoengravers encompass-ing all camera and platemaking tasks and functions in thenew unit.While,ifthe Photoengravers so request, theparties must continue to abide by the mandate of Section8(d) of the Act in negotiating concerning theeffectsof theproposed changes upon engraving room employees, noth-ing in this Order requires further negotiations concerningthedecisionto convert.Upon the foregoing findings of fact and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Lithographersand Photoengravers InternationalUnion,AFL-CIO,and Salt Lake Webb Pressmens' UnionNo. 28 are labor organizations within the meaning ofSection 2(5) of the Act.3.By informing employees employed in the engravingroom that they would not be transferred into the new18Cf, e g,GlendoraPlumbing,165 NLRB 101,modified 172 NLRB No197, affd 72LRRM2768 (C A 9) NEWSPAPER AGENCY CORP.department being created as a result of Respondent'sdecision to convert its processes to 100-percent photocom-position using direct photosensitive printing plates so longas the Photoengravers charge against Respondent undertheAct remained pending before the National LaborRelations Board,Respondent violated Section 8(a)(1) ofthe Act.4.All photoengraving employees as more fully definedinarticleIII,section2,of the collective-bargainingagreement between Respondent and the Photoengraverscovering the periodMay 15, 1968, to May 14, 1971,constitute a unit presently appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.5.At all material times herein, the Photoengravers andthe Pressmen have been the exclusive collective-bargainingrepresentatives of employees employed, respectively, inRespondent's engraving room and pressroom.The unit ofemployees which will emerge at the point of full conversionpursuant to Respondent's plan to convert its productionprocesses to 100-percent photocomposition using directphotosensitive printing plates will be a new unit over whichno labor organization presently may validly claim recogni-tion or bargaining rights under Section 9 of the Act.6.By executing a collective-bargaining agreement withthe Pressmen containing a recognition clause extendingrecognition to the Pressmen in the new unit to be createdunder its conversion plan, Respondent violated Section8(a)(2) of the Act.7.By conditioning agreement upon terms of a newcollective-bargaining agreement with the Photoengravers,upon inclusion in the agreement of a term of provisionwhereby the Photoengravers, as the exclusive collective-bargaining representative of employees in Respondent'sengraving room, accede to an unlawful grant of recogni-tion rights to the Pressmen over engraving room employeesultimately transferred to the new unit, Respondent violatedSection 8(a)(5) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.9.Except as herein specifically found, the Respondentengaged in no other conduct violative of Section 8(a)(1),(2), or (5) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:39ORDERRespondent, Newspaper Agency Corporation, its offi-cers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Assisting or supporting Salt Lake Web Pressmen'sUnion No. 28, or any other labor organization, except asauthorized by Section 8(a)(3) of the Act.(b)Recognizing Salt Lake Web Pressmen's Union No.28, as the exclusive representative of the employees to be39 In the event no exceptions are filed asprovided by Sec. 10246 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.495employed in Respondent's new pressroom unit at the pointof full conversion of the production processes in Respon-dent's Salt Lake City operations, unless and until saidorganization shall have been duly certified by the Board asthe representative of such employees.(c)Giving any effect to the recognition clause of itscollective-bargaining contract with Salt Lake Web Press-men's Union No. 28, executed on April 27, 1971, or anyextensions, renewals, modifications, or supplements there-of, unless and until said labor organization has been dulycertifiedby the Board as the representative of theemployees who will compose the employee complement inthe new pressroom unit at the point of full conversion ofthe production processes. Respondent, however, shall notbe required to vary or abandon the wages, hours, andconditions of employment now in effect under the terms ofsaidcontract insofar as they relate and are givenapplication to employees properly included or includablein the pressroom unit in which the Pressmen have been thedesignated and exclusive collective-bargaining representa-tive, as evidenced by the collective-bargaining agreementbetween the Pressmen and the Respondent covering theperiodMarch 1, 1968, to February 28, 1971. Nothing inthisOrder shall be deemed to prejudice the assertion bysaid employees of any rights or privileges they may haveacquired by reason of the application of the aforesaidcontract or contracts, except with respect to the specificrecognition clause which is hereby ordered abrogated.(d) Failing and refusing to bargain collectively, in goodfaith, with Lithographers and Photoengravers InternationalUnion, AFL-CIO, as the exclusive representative of itsemployees in the engraving room unit as hereinabovedefined, as that unit existed in April 1971 and will continueto exist until the point of full conversion to 100-percentphotocomposition using direct photosensitive printingplates.(e)Conditioning agreement upon terms of a newcollective-bargaining agreementwith the Lithographersand Photoengravers International Union, AFL-CIO, uponinclusion in the agreement of a term or provision wherebythe Photoengravers, as the exclusive collective-bargainingrepresentative of employees in Respondent's engravingroom, accede to an unlawful grant of recognition rights tothe Pressmen over engraving room employees ultimatelytransferred to the new pressroom unit.(f) Informing employees employed in the engraving roomthat they would not be transferred into the new pressroomunit being created as a result of Respondent's decision toconvert its processes to 100-percent photocompositionusing direct photosensitive printing plates so long as thePhotoengravers charge against Respondent under the Actremained pending before the National Labor RelationsBoard.(g) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the Photoengravers, or any other labororganization, to bargain collectively through representa-102 48of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order,and allobjections thereto shall bedeemed waivedfor all purposes. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of their own choosing and to engage in any otherconcerted activity for the purpose of collective bargaining,or other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as authorized by Section 8(aX3) of theAct.2.Take thefollowing affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and withholdallrecognition from SaltLake Web Pressmen'sUnion No.28, as the representativeof the employees who will constitute the employeecomplement in the new pressroom unit at the point of fullconversion of Respondent's production processes at its SaltLake City operation, for the purpose of dealing with theRespondent concerning grievances,labor disputes,wages,rates of pay, hours of employment, or other conditions ofemployment of said employees until and unless said labororganization is duly certified as representative of saidemployees by the Board.(b) Abrogate from its contract with the Pressmen, datedApril 27,1971, the recognition clause which unlawfullyextends recognition to the Pressmen in the aforesaid unit.40 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcing an Order ofthe NationalLaborRelations Board "(c)Uponrequest,recognize and bargaincollectively withLithographersand Photoengravers International Union,AFL-CIO,as the exclusive representativeof all employeesin the engraving room unit hereinabovefound appropriate,and, if an understanding is reached,embody such anunderstanding in a signed agreement.(d)Post at itsSaltLake City, Utah plant or facilitycopiesof the attachednoticemarked"Appendix."40Copies ofsaid notice to be furnishedby theRegionalDirector for Region 27,shall, afterbeing duly signed by arepresentative of Respondent,be posted by theRespon-dent and bemaintainedby it for 60 consecutive daysthereafter,inconspicuous places,includingallplaceswhere noticestoemployees are customarily posted.Reasonable steps shallbe taken by the Respondent toinsurethat saidnotices are not altered, defaced, or coveredby any othermaterial.(e)NotifytheRegionalDirector for Region 27, inwriting, within 20 days fromthe date ofthe receipt of thisDecision,what stepsthe Respondenthas takento complyherewith.4i4' In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 27. in writing,within 20 daysfrom the date of this Order, what steps Respondent has taken to complyherewith "